1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    LARRY CHARLES CLEVELAND,
                                                 Case No. 2:19-cv-09730-DSF (GJS)
12                 Petitioner
13           v.                                  JUDGMENT
14    WARDEN,
15                 Respondent.
16
17         Pursuant to the Court’s Order: Summarily Denying and Dismissing Petition;
18   and Denying Certificate of Appealability,
19
20         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
21
22
     DATED: December 20, 2019
23
                                           Honorable Dale S. Fischer
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
